
	

114 S2317 IS: Minority-Serving Institution Fairness Act
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2317
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2015
			Ms. Hirono (for herself, Mr. Cornyn, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend title III of the Higher Education Act of 1965 to strengthen minority-serving institutions.
	
	
		1.Short title
 This Act may be cited as the Minority-Serving Institution Fairness Act.
 2.Alaska Native and Native Hawaiian-Serving InstitutionsSection 317(d)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059d(d)(3)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)Concurrent fundingNo Alaskan Native-serving institution or Native Hawaiian-serving institution that receives funds under this section shall concurrently receive funds under section 316 or 318, or part B.
				.
 3.Native American-Serving, Nontribal InstitutionsSection 319(d)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059f(d)(3)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)Concurrent fundingNo Native American-serving, nontribal institution that receives funds under this section shall concurrently receive funds under section 316 or 318, or part B.
				.
 4.Asian American and Native American Pacific Islander-Serving InstitutionsSection 320(d)(3) of the Higher Education Act of 1965 (20 U.S.C. 1059g(d)(3)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)Concurrent fundingNo Asian American and Native American Pacific Islander-serving institution that receives funds under this section shall concurrently receive funds under section 316 or 318, or part B.
				.
 5.Hispanic-serving institutionsSection 505 of the Higher Education Act of 1965 (20 U.S.C. 1101d) is amended by striking part A and inserting section 316, section 318,. 6.Limitations on concurrent receipt of program funds (a)Limitations on concurrent receipt of program fundsPart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by adding at the end the following:
				
 321.Limitation on concurrent receipt of program fundsSubject to the availability of applications, not less than 35 percent of the funding awarded under each of sections 317, 319, or 320, or part A of title V, for a fiscal year, shall be awarded to institutions that are not eligible for funds concurrently under more than one program under section 317, 319, or 320, or part A of title V, for such fiscal year..
 (b)Investment in historically Black colleges and universities and other minority-Serving institutionsSection 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q) is amended by adding at the end the following:
				
 (d)Limitations on concurrent receipt of program fundsAn eligible institution described in paragraph (2), (4), (6), or (7) of subsection (a) may receive more than one grant under this section for a fiscal year, if, subject to availability of applications, not less than 35 percent of the funding awarded under this section to institutions described in each of such paragraphs is awarded to institutions that are not eligible for funds concurrently under more than one program under this section for such fiscal year..
 (c)Duration of grantSection 313(b) of the Higher Education Act of 1965 (20 U.S.C. 1059(b)) is amended— (1)by inserting a section under after awarding grants under; and
 (2)by inserting the same section under after receiving a grant under.